IN THE SUPREME COURT OF THE STATE OF DELAWARE

DERRICK JOHN SHAW,                    §
                                      §     No. 674, 2014
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware in and
      v.                              §     for New Castle County
                                      §
WELLS FARGO BANK,                     §     C.A. No. N13L-05-122
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: February 3, 2015
                         Decided:   February 16, 2015
                               ORDER
      This 16th day of February 2015, it appears to the Court that, on

January 13, 2015, the Senior Clerk issued a notice directing that the

appellant, Derrick John Shaw, show cause why this appeal should not be

dismissed for Shaw’s failure to pay the Superior Court record preparation

fee. Shaw has failed to respond to the notice to show cause and has not paid

the Superior Court record preparation fee.     Under these circumstances,

dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice